           Case 3:20-cv-01099-JCH Document 23 Filed 11/16/20 Page 1 of 8




UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
--------------------------------------------------------------
CERTAIN UNDERWRITERS AT LLOYD’S
OF LONDON SUBSCRIBING TO CONTRACT
NO. B0621MASRPM17BND, CERTIFICATE
NO. PTH-1760303, a/s/o STEPHEN RAK,
                                                                     20-CV-01099 (JCH)
                  Plaintiff,

v.

BREWER FERRY POINT MARINA, INC.,
SHM FERRY POINT, LLC and SAFE HARBOR                                 November 16, 2020
MARINAS, LLC,

                  Defendants.
----------------------------------------------------------------
SHM FERRY POINT, LLC

                  Defendant / Third Party Plaintiff


v.

OFFSHORE NORTHEAST, LLC

                  Third Party Defendant
-----------------------------------------------------------------


                          REPORT OF PARTIES’ PLANNING MEETING

  Date Complaint Filed:                                  8/3/2020
  Date Complaint Served:                                 8/12/2020
  Date of Defendant's Appearance:                        8/31/2020
  Date of Third-Party Complaint Filed:                   9/14/2020

  Date Third-Party Complaint Served                      9/23/2020

           Pursuant to Fed. R. Civ. P. 16(b), 26(f), and D. Conn. L. Civ. R. 16, a conference was

  held on October 14, 2020, November 13, November 16, 2020. The participants were:
          Case 3:20-cv-01099-JCH Document 23 Filed 11/16/20 Page 2 of 8




For plaintiff, CERTAIN UNDERWRITERS AT LLOYD’S OF LONDON SUBSCRIBING TO
CONTRACT NO. B0621MASRPM17BND, CERTIFICATE NO. PTH-1760303, a/s/o STEPHEN
RAK

Michael S. Lynch
Lynch Law Group, LLC
215 Coram Avenue
Shelton, CT 06484
203-836-3201
michael.lynch@littletonpark.com

Aaron M. Dmiszewicki
12 Southeast 7th Street Suite 605
Fort Lauderdale FL 33301
954.414.0400 office | 954.414.0403 direct
amd@davantlaw.com
www.davantlaw.com

For defendants, Brewer Ferry Point Marina, Inc., SHM Ferry Point, LLC, Safe Harbor Marinas,
LLC

Timothy J. Nast
Tisdale Law Offices
LLC 10 Spruce Street
Southport, CT 06890
Tel: 203-254-8474
Fax: 203-254-1641
tnast@tisdale-law.com

Third-Party defendant Offshore Northeast, LLC
James E. Mercante
Joseph R. Federici
630 Third Avenue, 3rd Floor
New York, New York 10017
Phone: (212) 953-2381
Fax: (212) 953-2462
jfederici@rubinfiorella.com

I.     CERTIFICATION

       Undersigned counsel (after consultation with their clients) and any undersigned self-

represented parties certify that (a) they have discussed the nature and basis of the parties' claims

and defenses and any possibilities for achieving a prompt settlement or other resolution of the


                                                  2
          Case 3:20-cv-01099-JCH Document 23 Filed 11/16/20 Page 3 of 8




case; and (b) they have developed the following proposed case management plan. Counsel further

certify that they have forwarded a copy of this report to their clients.


II.    JURISDICTION

       A. Subject Matter Jurisdiction

       This Court has jurisdiction pursuant to federal law 28 U.S.C. § 1333 and Rule 9(h) of the

Federal Rules of Civil Procedure as an admiralty and maritime matter

        B. Personal Jurisdiction

       Personal Jurisdiction is not contested.


III.   BRIEF DESCRIPTION OF CASE

       A.      Claims of Plaintiff:

       This is a subrogation claim brought by Underwriters as subrogee of Stephen Rak, the

owner of a 2016 50' Outerlimits, hull identification no. OPL501030516 (the “Vessel”). It is

Underwriters’ position that the Vessel was damaged by one or more of the Defendants’ failure to

ensure that the Vessel’s drain plug was properly installed prior to launching it on or about

August 3, 2018. As a result of said failure, the Vessel took on water and partially sunk, causing

damage for which Mr. Rak was indemnified by Underwriters, and pursuant to which

Underwriters became subrogated to his rights.

       B.      Defenses and Claims of Defendant SHM Ferry Point, LLC: SHM denies any

acts or omissions which caused or contributed to the damages alleged in the Plaintiff’s Complaint.

There is a waiver of subrogation clause and a release of liability in the 2018 Summer Slip Contract

which incorporates the Marina General Marina Rules and Conditions. Liability, if any, lies with

the Plaintiff, the Third-Party Defendant, or other parties for whom SHM is not responsible. SHM

                                                   3
          Case 3:20-cv-01099-JCH Document 23 Filed 11/16/20 Page 4 of 8




respectfully refers to its Answer with Affirmative Defenses.

       C.      Defenses and Claims of Third Party Defendant/s:

       Offshore Northeast denies any acts or omissions which caused or contributed to the

damages alleged in the Plaintiff’s Complaint and the Third Party Complaint (the partial

submersion). The only work that Offshore Northeast performed on the day of the incident was a

‘jump start’ of the vessel’s batteries (which Offshore Northeast did not even charge for). A jump

start of a vessel’s batteries could not have caused the partial submersion of the vessel.

IV.    STATEMENT OF UNDISPUTED FACTS

       Counsel and self-represented parties certify that they have made a good faith attempt to

       determine whether there are any material facts that are not in dispute. However, at this

       juncture, the parties are still investigating the allegations and are not able to stipulate to

       any facts at this time.



V.     CASE MANAGEMENT PLAN

       A.      Initial Disclosures

         Initial disclosures will be served by December 18, 2020.


       B.      Scheduling Conference

               1. The parties request to be excused from holding a pretrial conference with the
               Court before entry of a scheduling order pursuant to Fed. R. Civ. P. 16(b).

               2. The parties prefer that a scheduling conference, if held, be conducted by
               telephone in light of the ongoing national pandemic.

       C.      Early Settlement Conference

              a.       The parties certify that they have considered the potential benefits of
                       attempting to settle the case before undertaking significant discovery or
                       motion practice.
                                                  4
          Case 3:20-cv-01099-JCH Document 23 Filed 11/16/20 Page 5 of 8




              b.      The parties request an early settlement conference after initial disclosures
               have been made, but before significant discovery has been conducted.

              c.        The parties prefer a settlement conference, when such a conference is held,
                        with the magistrate judge or third-party mediator.

            d. The parties do not request a referral for alternative dispute resolution pursuant to
               D. Conn. L. Civ. R. 16 at this time, however do agree that a referral may be
               appropriate in the near future.

       D.      Joinder of Parties, Amendment of Pleadings, and Motions Addressed to the
               Pleadings

       The parties have discussed any perceived defects in the pleadings and have reached the

following agreements for resolution of any issues related to the sufficiency of the pleadings.

                   a.    Plaintiff(s) should be allowed until January 29, 2021 to file motions to
                         join additional parties and until January 29, 2021, to file motions to
                         amend the pleadings. Motions filed after the foregoing dates will require,
                         in addition to any other requirements under the applicable rules; a
                         showing of good cause for the delay.

                   b.    Defendant(s) should be allowed until February 16, 2021 to file motions
                         to join additional parties and until February 16, 2021 to file a response
                         to the complaint, or any amended complaint. Motions filed after the
                         foregoing dates will require, in addition to any other requirements under
                         the applicable rules, a showing of good cause’ for the delay.



       E.      Discovery

                   a.    Recognizing that the precise contours of the case, including the amounts
                         of damages at issue, if any, may not be clear at this point in the case, in
                         making the proposals below concerning discovery, the parties have
                         considered the scope of discovery permitted under Fed. R. Civ. P.
                         26(b)(1). At this time, the parties wish to appraise the Court of the
                         Following information regarding the “needs of the case”
                         1) Plaintiff’s position: Discovery on damages should be limited, as
                         Underwriters’ damages were liquidated upon its indemnity payment to
                         its insured. Discovery on liability is required. The facts surrounding the
                         damage to the Vessel are disputed.


                                                 5
Case 3:20-cv-01099-JCH Document 23 Filed 11/16/20 Page 6 of 8




           2) Defendant SHM Ferry Point, LLC position: Discovery on
           liability and damages is required. The facts surrounding the alleged
           damage to the Vessel are disputed.

           3) Third-Party Defendant’s position: Discovery on liability and
           damages is required. The facts surrounding the alleged damage to the
           Vessel are disputed.

     b.    The parties anticipate that discovery will be needed on the following
           subjects:
           1) Plaintiffs: The facts and circumstances surrounding the event on
           the date in question, which party was responsible for maintenance of the
           subject equipment, the cause of the damages alleged in the Complaint,
           and the time frame of the events alleged in the Plaintiffs’ Complaint.
           2) Defendant SHM Ferry Point, LLC: The facts and circumstances
           surrounding the event on the date in question, which party was
           responsible for maintenance of the subject equipment, the cause of the
           damages alleged in the Complaint, and the time frame of the events
           alleged in the Plaintiffs’ Complaint.
           3) Third-Party Defendant’s position: The facts and circumstances
           surrounding the event on the date in question, which party was
           responsible for maintenance of the subject equipment, the cause of the
           damages alleged in the Complaint, and the time frame of the events
           alleged in the Plaintiffs’ Complaint.

     c.    All discovery, including depositions of expert witnesses pursuant to Fed.
           R. Civ. P. 26(b)(4), will be completed (not propounded) by August 30,
           2021.
     d.    Discovery will not be conducted in phases.
     e.    The parties anticipate that the plaintiff(s) will require a total of 5
           depositions of fact witnesses and that the defendant(s) will require a total
           of 5 depositions of fact witnesses. The depositions of fact witnesses will
           be completed by June 29, 2021.
     f.    At this time, the parties do not request permission to serve more than 25
           interrogatories.
     g.    Plaintiff intends to call expert witnesses at trial. Defendant/s intend to
           call expert witnesses at trial.
     h.    Parties will designate all trial experts and provide opposing counsel with
           reports from retained experts pursuant to Fed. R. Civ. P. 26(a)(2) on any
           issues on which they bear the burden of proof by a date not later than
           2 months before the deadline for completing all discovery. Any rebuttal
           expert witnesses and reports authorized by Fed. R. Civ. P. 26(a)(2)(D)(ii) shall be
           provided within 30 days after disclosure by the other party. Depositions of any
           such experts will be completed the deadline for completing all
           discovery.
     i.    Parties will designate all trial experts and provide opposing counsel with
                                      6
            Case 3:20-cv-01099-JCH Document 23 Filed 11/16/20 Page 7 of 8




                       reports from retained experts pursuant to Fed. R. Civ. P. 26(a)(2) on any
                       issues on which they do not bear the burden of proof by a date not
                       later than 1 month before the deadline for completing all discovery.
                       Depositions of such experts will be completed by a date not later than
                       the discovery cutoff date.
                 j.    A damages analysis will be provided by any party who has a claim or
                       counter claim by March 3, 2021.
                 k.    Undersigned counsel (after consultation with their clients) and self-
                       represented parties have also discussed the location(s), volume,
                       organization, and costs of retrieval of information stored in paper or
                       other non-electronic forms. The parties       agree to the following
                       procedures for the preservation, disclosure and management of such
                       information: the parties agree to attempt to work together in good faith
                       to formulate cost-effective alternatives (including, but not limited to, the
                       use of appropriate search terms); and the parties agree to confer in good
                       faith to agree on the most appropriate, cost-effective form (i.e., electronic
                       or hard-copy) and format for making productions.
                 l.    Undersigned counsel and self-represented parties have discussed
                       discovery procedures that minimize the risk of waiver of privilege or
                       work-product protection, including procedures for asserting privilege
                       claims after production. The parties agree to the following procedures for
                       asserting claims of privilege after production:       entering      into    a
                       confidentiality agreement with a clawback provision, to the extent the
                       Parties determine one may be necessary in the future.

       F.       Summary Judgment Motions

       Summary judgment motions, which must comply with Local Rule 56, will be filed on or

before September 28, 2021.

       F.       Joint Trial Memorandum

       The joint trial memorandum required by the Standing Order on Trial Memoranda in

Civil Cases will be filed by October 26, 2021.

VI.    TRIAL READINESS

         The case will be ready for trial by November 1, 2021.




                                                 7
         Case 3:20-cv-01099-JCH Document 23 Filed 11/16/20 Page 8 of 8




        As officers of the Court, undersigned counsel agree to cooperate with each other and the
Court to promote the just, speedy and inexpensive determination of this action. The undersigned
self-represented parties certify that they will cooperate with all other parties, counsel and the
Court to promote the just, speedy and inexpensive determination of this action.

Plaintiff CERTAIN UNDERWRITERS AT LLOYD’S OF LONDON SUBSCRIBING TO
CONTRACT NO. B0621MASRPM17BND, CERTIFICATE NO. PTH-1760303, a/s/o STEPHEN
RAK

By ____________/s/Michael S. Lynch           Date: _____________________________


Defendants Brewer Ferry Point Marina, Inc., SHM Ferry Point, LLC, Safe Harbor Marinas, LLC


By ___________/s/ Timothy J. Nast            Date: _______________________


Third-Party Defendant Offshore Northeast, LLC

By ___________/s/Joseph R. Federici          Date: _____________________________




                                                8
